NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


TERRANCE J. ZICH,                           )
                                            )
                                            )
             Petitioner,                    )
                                            )
v.                                          )      Case No. 2D17-4562
                                            )
CITIZENS PROPERTY INSURANCE                 )
CORP.; ANTHONY SHANNON and                  )
LISA SHANNON,                               )
                                            )
             Respondents.                   )
                                            )

Opinion filed September 21, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Elizabeth Rice, Judge.

Amanda J. Ross and Raquel L. Loret
de Mola of Foreman Friedman, PA,
Miami; and David L. Ross of Law Offices
of David L. Ross, P.A., Miami, for
Petitioner.

Jonathan Franklin of Franklin Legal
Group, PA, Miami, for Respondent Citizens
Property Insurance Corp.

No appearance for remaining Respondents.


PER CURIAM.
           Denied.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.




                                   -2-